Citation Nr: 1745869	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder, not otherwise specified (NOS) and anxiety disorder, NOS.

3.  Entitlement to a rating in excess of 20 percent prior to May 14, 2014, and in excess of 50 percent thereafter, for status post total left shoulder arthroplasty.

4.  Entitlement to an initial compensable rating for residual scar, status post total left shoulder arthroplasty.


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran had active military service from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2010 rating decisions of the VA Regional Office (RO) in Houston, Texas.  

In September 2013, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.  The Veteran was notified that the VLJ who held his hearing was no longer with the Board and was offered the opportunity to have a new hearing.  In a reply received in August 2017, the Veteran indicated that he did not wish to appear at another Board hearing.

The case was remanded in December 2014 for further development.  As discussed below, another remand is required. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Regrettably, another remand is necessary.  The Veteran was provided a VA examination for his sleep apnea in January 2015; a negative nexus opinion was provided.  The Board's remand instructions directed the examiner to consider the Veteran's reports of symptoms and the timing during which he initially observed those symptoms.  The Veteran's testimony shows that he had sleep disturbances during service.  See September 2013 Hearing Transcript (T.) at 3.  As part of the rationale for their negative opinion, the examiner reported that the Veteran's service treatment records (STRs) held no evidence of his reported symptoms.  This appears to disregard the Veteran's lay testimony of having symptoms during service.  Moreover, the examiner was instructed to opine as to whether the Veteran's sleep apnea was caused or aggravated by any of his service-connected disabilities.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected disability.  However, no rationale regarding aggravation was provided.  Therefore, the Board concludes that the opinion is not adequate and an addendum opinion is required.

Regarding the Veteran's left shoulder disability, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from September 2017, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination is thus also necessary under 38 C.F.R. § 3.159(c)(4).  

The Board cannot exclude the possibility that the upcoming VA examinations, concerning a sleep disorder and the left shoulder, will contain information relevant to the increased rating claims concerning the psychiatric and left shoulder scar conditions, given the proximate correlation of symptoms of these disorders.  The Board also finds that, as the most recent treatment records date from December 2014, updated records should be requested.  Finally, the Board notes that multiple VA examinations were conducted in regard to the service-connected disabilities in September 2017.  These examinations were conducted subsequent to recertification to the Board, and are thus subject to 38 C.F.R. § 20.1304(c) rather than 38 C.F.R. § 19.31, but as all claims are being remanded they should be reviewed by the AOJ before the case is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently (since December 2014) received.  The Board is particularly interested in records of such treatment that he may have received from the South Houston VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the January 2015 VA sleep apnea examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the nature and etiology of the Veteran's sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed sleep apnea had its onset in service, is related to the Veteran's military service, or is caused or aggravated (permanently worsened beyond normal progression) by any of his service-connected disabilities as listed in a February 2015 rating decision.  Of particular interest to the Board is the relationship, if any, between sleep apnea and the Veteran's psychiatric disorder.  [If sleep apnea is found to have been aggravated by any of the service-connected disabilities as listed in a February 2015 rating decision, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should accept the Veteran's reports of sleep impairment during service.  The examiner should also consider the post-service sleep complaints dating back to 1994.

3.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected left shoulder disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected left shoulder disabilities.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, including as compared to the right shoulder.  The examination report must confirm that all such testing has been made and reflect those testing results.  

ii) Discuss whether there are chronic residuals consisting of severe, painful motion or weakness.  The examiner should also note the presence of any ankylosis.

iii) Describe all current manifestations associated with the Veteran's scar, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested opinion and examination findings comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to: Disabled American Veterans



